Exhibit 99.1 Company Overview Ariel Katz | November 2015 Safe Harbor Statement •This presentation contains statements that, to the extent they are not recitations of historical fact, constitute "forward-looking statements." Forward-looking statements in this presentation are made pursuant to the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. •Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The words “believe”, “expect”, “anticipate”, “intend”, “plan”, “estimate”, “aim”, “forecast”, “project”, “will”, “may”, “might”, “should”, “could” and similar expressions (or their negative) identify certain of these forward-looking statements. The forward- looking statements in this presentation are based upon assumptions, including without limitation, management’s examination of historical operating trends, data contained in the Company’s records and other data available from third parties. These assumptions are inherently subject to significant risks, uncertainties and contingencies, including those described under “Risk Factors” in the Company’s Annual Report on Form 20-F filed with the Securities and Exchange Commission, which are difficult or impossible to predict and many of which are beyond its control and it may not achieve or accomplish these expectations, beliefs or projections. The risks that, in the view of the Company, could cause actual results to differ materially from those discussed in the forward-looking statements include, but are not limited to, dependence on third parties to obtain raw materials, in particular krill; the sale of a high proportion of the InFat product to end users by a single company in China; customer concentration and a lack of long-term purchase commitments; possible payment of royalties on sales of our krill products in North America and Australia; the risk of future litigation, including regarding intellectual property rights; possible challenges to the classification of the Company’s products as “medical foods” in the United States; reliance on the Company’s Swedish joint venture with AAK and recently entering into an arbitration proceeding with AAK with respect to certain matters related to the joint venture agreement; dependence on a single facility that houses the majority of the Company’s operations; the Company’s ability to expand its production or processing capabilities; adverse impact on gross profits if the Company is only able to obtain lower quality krill meal; the Company and its customers being subject to significant and increasing government regulations regarding the sale and marketing of the Company’s products and its customers’ products incorporating the Company’s products; and adverse impacts on the Company’s ability to obtain krill due to conservation regulation or initiatives.Please refer to the Form 20-F for a complete list of such risks. •Neither the Company, nor any of its respective agents, employees or advisors intend or have any duty or obligation to supplement, amend, update or revise any of the forward-looking statements contained in this presentation. •The trademarks included herein are the property of the owners thereof and are used for reference purposes only. Such use should not be construed as an endorsement of the products or services of the Company or this offering. •The information and opinions contained in this document are provided as of the date of this presentation and are subject to change without notice. This document has not been approved by any competent regulatory or supervisory authority. This document will not be left behind after this presentation and by accepting this document and attending the presentation you agree to be bound by the foregoing limitations. 2 Agenda 3 VAYA Pharma Business Introduction Enzymotec Long Term Strategy Enzymotec Current Stage 4 CONSUMER HEALTH AND WELLNESS 01 Consumer Health and Wellness 5 Consumer Drugs Infant Nutrition Active Ingredients Competitive Edge 6 TECHNOLOGY -Proprietary Lipids Technology -Strong Technology Platform -Cover all Clinical Phases SOURCE OF KNOWLEDGE -Research Activities Span the Entire Human Life Cycle -Ongoing Market Feedback FULLY INTEGRATED -Fully Integrated Platform from Research to Sales Proprietary Technology 8 Natural Resources Raw krill, Fish, Vegetable sources, Bovine milk, Others High Value Applications Consumer Health and Wellness Products Technology Platform 9 Enzymatic Technologies Clinical Trials IP Process Technologies Excellency Centers Lipid Biochemistry Regulation Data Mining Lipid Analysis Competitive Edge 10 SOURCE OF KNOWLEDGE -Research Activities Span the Entire Human Life Cycle -Ongoing Market Feedback FULLY INTEGRATED -Fully Integrated Platform from Research to Sales TECHNOLOGY -Proprietary Lipids Technology -Strong Technology Platform -Cover all Clinical Phases Human Lab 13 Approximately Close relation with 1000th MDs new ideas (Autism, Epilepsy etc.) Competitive Edge 14 TECHNOLOGY -Proprietary Lipids Technology -Strong Technology Platform -Cover all Clinical Phases SOURCE OF KNOWLEDGE -Research Activities Span the Entire Human Life Cycle -Ongoing Market Feedback FULLY INTEGRATED -Fully Integrated Platform from Research to Sales Fully Integrated Platform 15 Manufacturing Process Development R&D IP Clinical Support Regulatory Expertise 16 Innovations 17 Science Technology Cost Regulation Legal Manufacturing KOL Convert Science to Consumer Messages New Generation Products in Pipe QA Data Analysis Sales Force Professional Sales Force IP Financial Resources Cooperation with Universities Professional Team etc. Distribution Channels Innovation Paradox 18 Moving Up the Value Chain 19 Benefits: • Higher profit / EBITDA • Higher revenues per consumer • Higher valuation Differentiation difficult to copy Similar products in the market ADDED VALUE BRAND BRAND OEM Enzymotec Long-Term Strategy 20 Futurebusiness under evaluation Supplement Infant Clinical Nutrition Medical Food Drugs Current Business Future Business B2B B2C 21 The health care market is going through significant changes Healthcare Significant Changes Full exposure of information.
